Citation Nr: 1424536	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  11-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, to include as secondary to post-operative residuals of a nasal fracture.

2.  Entitlement to service connection for Eustachian tube dysfunction (claimed as chronic ear infections and a blocked right ear), to include as secondary to post-operative residuals of a nasal fracture.

3.  Entitlement to service connection for a dental disorder, both for purposes of VA compensation and outpatient dental treatment, to include as secondary to post-operative residuals of a nasal fracture.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active naval service from January 1960 to December 1963  

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2014, the Veteran testified via videoconference before the undersigned.  A transcript (Tr.) of the hearing is of record.  Coincident with that proceeding, the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).

The issues of service connection for Eustachian tube dysfunction and a dental disorder are  addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's chronic sinusitis is etiologically related to the nasal facture that he sustained during active service.  


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a),  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony and other documents of record, contends that his chronic sinusitis had its onset in service, when he sustained a nasal fracture that required multiple corrective surgeries.  See e.g. Board Hearing Tr. at 2-5.   

The Veteran is already in receipt of service connection for residuals of his postoperative nasal fracture.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for sinusitis is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the Board recognizes that a clinician who examined the Veteran in August 2009 opined that he did not exhibit any pathology that would warrant a diagnosis of sinusitis.  See August 2009 VA Examination Report.  However, this medical opinion has since been refuted by a different VA examiner, who has determined that the Veteran does indeed meet the diagnostic criteria for chronic sinusitis.  See February 2012 VA Examination Report.  Notably, that subsequent examiner has also determined that the Veteran's sinusitis is productive of 1-2 acute sinus episodes each year, a finding that is supported by his VA treatment records and lay statements and testimony.  See e.g. VA Outpatient Treatment Reports; Board Hearing Tr. at 5-6.  Accordingly, the Board finds that the totality of the record is sufficient to show that the Veteran has chronic sinusitis, which qualifies as a current disability for VA purposes.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the threshold requirement for direct service connection under Hickson has been satisfied.    

The second Hickson requirement has also been met as the record clearly shows that the Veteran sustained the in-service injury (nasal fracture) to which he now attributes his chronic sinusitis.  Accordingly, his claim turns on whether such a direct in-service nexus is supported by the medical evidence of record.

This third and final Hickson requirement was not conclusively addressed by the clinician who initially examined the Veteran in connection with his sinusitis claim.  See August 2009 VA Examination Report.  Instead, that August 2009 examiner focused on whether a nexus existed between the Veteran's sinus infections and his service-connected nasal fracture residuals, but ultimately concluded that this question could not be resolved without resorting to speculation.  Id.  Such a finding lacks the degree of certainty required for probative medical opinion evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Notably, the record contains a subsequent VA medical opinion, which, though elicited in connection with a different issue that is not currently on appeal, also addresses the etiology of the Veteran's chronic sinusitis.  See February 2012 VA Examination Report (indicating in pertinent part, that the Veteran has a current diagnosis of chronic sinusitis that is at least as likely as not related to the nasal fracture he incurred in service).  This VA medical opinion, in contrast with one rendered by the August 2009 examiner, includes a rationale that specifically acknowledges that the Veteran's rhinoplasty and other surgeries, which he underwent to address his in-service nasal fracture, carried such risks as "difficulty breathing through the nose" and septal deviation: symptoms that are reasonably encompassed within his current diagnosis of chronic sinusitis.

In addition to being definitive in nature and supported by a detailed rationale, the February 2012 VA examiner's opinion is predicated on a thorough review of the extant record.  As such, that opinion effectively signals an understanding of the salient facts of the case and, thus, provides a sufficient evidentiary foundation upon which the Board may base its decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report is adequate when it describes a condition in enough detail for the Board to make an informed decision).

The Board recognizes that the February 2012 VA examiner's opinion predated and, thus, did not consider the Veteran's March 2014 correspondence and hearing testimony.  However, this does not reduce the probative value of that medical opinion as its etiological findings are wholly consistent with that recently obtained lay evidence.  Indeed, the favorable February 2012 nexus opinion is fully corroborated by the Veteran's own written statements and testimony as to recurrent sinus symptoms persisting since his active service.  See 38 C.F.R. § 3.303(a).  

Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that probative clinical and lay evidence of record is sufficient to establish a direct nexus between his chronic sinusitis and his documented in-service nasal fracture.  It follows that all three Hickson elements have been met in this case and that service connection for chronic sinusitis is therefore warranted.


ORDER

Entitlement to service connection for chronic sinusitis is granted.


REMAND

The Veteran also seeks service connection for Eustachian tube dysfunction (claimed as chronic ear infections and a blocked right ear) as well as for a dental disorder.  However, before the Board may reach the merits of either of those issues, further development is required.  See 38 C.F.R. § 19.9 (2013).

As with the chronic sinusitis, for which VA benefits are herein granted, the Veteran has alleged that his Eustachian tube dysfunction had its direct onset in service.  See July 2010 Notice of Disagreement; March 2014 Correspondence and Board Hearing Tr. at 12.  However, his contentions in this regard were not considered during the previous VA examination rendered in connection with that claim.  See August 2009 VA Examination Report.  Instead, the clinician who examined the Veteran at that time concluded that his ear symptoms had not manifested until roughly 20 years following service and, as such, were less likely than not related to his service-connected postoperative nasal fracture residuals.  Id.  Accordingly, to ensure that the Veteran's lay assertions are afforded proper weight, the Board finds that he should have the opportunity for new VA examination to address whether his Eustachian tube dysfunction and ensuing ear infections are etiologically related to his active service, both on a direct basis and as secondary to his postoperative nasal fractures, for which service connection was previously established, and to his sinusitis, for which such benefits have now been granted.

In addition, the Veteran should be afforded a new VA examination to address the nature and etiology of any current dental disorder.  Notably, a VA dentist has already surmised that the Veteran has "severe dental attrition," which is as likely as not related to his in-service nasal fracture & underlying maxillofacial trauma.  See January 2010 VA Examination Report.  However, that January 2010 examiner has not specifically addressed whether the Veteran's documented missing teeth are due to the "bone loss through trauma," so as to warrant VA disability compensation.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 Note (indicating that "[t]hese [schedular compensation] ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling"); see also Simington v. West, 11 Vet. App. 41 (1998) (VA compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible).  Accordingly, another VA dental examination is needed to resolve this question.  

In addition to seeking VA compensation for a dental disorder, the Veteran has professed entitlement to service connection for dental treatment purposes (Class II(a) eligibility pursuant to 38 C.F.R. § 17.161(c)).  See Board Hearing Tr. at 14.  Such a theory of entitlement is encompassed in his pending service-connection claim.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Nevertheless, the AOJ has yet to specifically address whether such noncompensable benefits are warranted in this case, despite acknowledging in both the February 2010 rating decision and the February 2011 statement of the case that "treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the basis of establishing eligibility for outpatient dental treatment."  Accordingly, the Board finds that, after completing the development requested on remand, the Veteran's dental claim should be reajudicated, to include specific consideration of whether VA outpatient dental treatment is warranted. 

Finally, in light of the evidence of ongoing VA treatment for the disabilities at issue, efforts should be undertaken on remand to obtain records of such treatment generated since January 22, 2010 (the date of the most recent VA records added to the claims file).  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Finally, efforts should also be undertaken to elicit any private treatment records, or other relevant documentation, concerning the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment dated since January 22, 2010.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  Invite the Veteran to submit any additional medical records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of his Eustachian tube dysfunction (claimed as chronic ear infections and a blocked right inner ear) and any current dental disorder.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of his Eustachian tube dysfunction (claimed as chronic ear infections and a blocked right inner ear) and any current dental disorder.  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place.  All findings and conclusions should be set forth in a legible report.  

a)  With respect to the claim for Eustachian tube dysfunction (chronic ear infections and blocked right inner ear) the VA examiner(s) should expressly address the following:

i)  State whether it is at least as likely as not that the Veteran's Eustachian tube dysfunction, or any other currently diagnosed disorder manifested by chronic ear infections and/or a blocked right inner ear, had its onset in, or is otherwise related to, any aspect of the Veteran's active naval service, to expressly include his July 1963 in-service nasal fracture.

ii)  State whether it is at least as likely as not that the Veteran's Eustachian tube dysfunction, or any other currently diagnosed disorder manifested by chronic ear infections and/or a blocked right inner ear, was either (a) caused by, or (b) aggravated by one or more of his service-connected disabilities, to expressly include his postoperative nasal fracture residuals and sinusitis.

In making these determinations, the VA examiner(s) should expressly address and reconcile the findings in the June 2009 VA examination report and pertinent evidence, such as the Veteran's written statements and testimony indicating that his chronic ear infections have persisted since his July 1963 in-service nasal fracture.  

b)  With respect to the Veteran's dental disorder claim, the VA examiner(s) should expressly address the following:

i)  Diagnose all current dental disorders.

ii)  State whether it is at least as likely as not that any current dental disorder had its onset in, or is otherwise related to, any aspect of the Veteran's active service, to expressly include his in-service nasal fracture.  In making this determination, the VA examiner(s) should expressly consider the findings of "severe dental attrition" arising from the Veteran's July 1963 in-service nasal fracture and related "history of traumatic maxillofacial history," as noted in the January 2010 VA examination report.  

Additionally, it is critical that the VA examiner(s) opine as to whether any service-related dental disorder is manifested by bone loss incurred through trauma or disease, such as osteomyelitis, or whether it instead encompasses treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.
 
4.  After undertaking any additional development necessary to comply with this remand, readjudicate the issues on appeal, to include consideration of whether VA outpatient dental treatment is warranted.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


